DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1-17, drawn to a hair clip device that holds a mask, classified in A41D13/1161.
Invention II. Claims 18-20, drawn to a method of securing hair, classified in A45D8/22.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the device could be used to attach ornaments to the hair clip or a headband to the hairclip instead of a mask.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first and/or second paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Brent Capehart on 9/7/22 a provisional election was made without traverse to prosecute Invention I drawn to the device and to claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 5 is/are objected to because of the following informalities:  
Claim 5: replace "the left side" in line 2 with ---a left side---; line 3, replace "the right side" with ---a right side---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-7: Applicant uses the term “mask fastener means”, but applicant does not explicitly define this term in the disclosure as is required by 35 U.S.C. 112(f), which is improper. Based on applicant’s figures, this term should be interpreted as a button and any equivalents known in the art. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 12, it is unclear if applicant is positively claiming the mask or not because line 1 only functionally recites the mask, but then illness 1-2 go on to recite structure associated with the mask. if applicant wishes to positively claim the combination of the device and mask, claim 1 should be reworded to recite "A device comprising: a face mask including a mask body, a left strap, and a right strap relative to a wearer; a hair accessory...". Clarification or correction is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chambers (US 20220039523) with an effective filing date of August 7, 2020. 
Claim 1: Chambers discloses a device (300 & 400) for holding a mask (306) on a head of a wearer (see Figs 3-4), the face mask including a mask body and left strap and a right strap (108) [0018], the device comprising: a hair accessory (300 & 400, see Figs 3-4) configured to fasten to at least a portion of hair on a head of the wearer (see Fig 3) [0022]. At least one mask fastener (404 & 406) means is attached to the hair accessory (see Fig 4) and the fastener is configured to selectively attach to the left strap and/or right strap of a face mask [0018 & 0022] thereby stabilizing the mask on the head of the wearer (see Fig 3). 
Claim 2: Chambers discloses the hair accessory including a left side of the hair tie and a right side of the hair tie (see Figs 3-4). 
Claim 3: the device is illustrated as a hair tie (see Fig 3) and is described as also being able to come in the form of a clip [0025]. 
Claims 4-5: Chambers discloses two of the mask fasteners (404 & 406) a left fastener (404) on a left side of the accessory and a right fastener (406) attached on the right side of the accessory. 
Claims 6-7: Chambers discloses either the left mask fastener or the right mask fastener can be attached to either of the left strap or right strap of the face mask [0018 & 0022], so both are configured to be attached to either strap of the face mask, thereby meeting the claim limitations. 
Claims 8-9: Chambers discloses the entire accessory to be in the form of a rubber [0013] band (see Fig 3) and this band has a left side that holds the left mask fastener (404) and the right side of the band holds the right mask fastener (406) and the left mask fastener and right mask fasteners are both beads (see Figs 3-4) and rubber is an "elasticated" material. 
Claims 10-11: Chambers discloses the fastener means to be able to adjust from a stored position to an in-use position and when stowing the mask, the fasteners are stowed atop the hair accessory (see Figs 3-4). 
Claim 12:  Chambers discloses a device (300 & 400) for holding a mask (306) on a head of a wearer (see Figs 3-4), the face mask including a mask body and left strap and a right strap (108) [0018], the device comprising: a hair accessory (300 & 400, see Figs 3-4) configured to fasten to at least a portion of hair on a head of the wearer (see Fig 3) [0022]. A left mask fastener (404) attached about a left side of rubber band [0013] hair accessory (see Fig 3) and a right mask fastener (406) attached to a right side of the hair accessory (see Figs 3-4). Each mask fastener is configured to selectively attach to the left strap and/or right strap of the face mask [0018 & 0022]. 
Claim 13: the device is illustrated as a hair tie (see Fig 3) and is described as also being able to come in the form of a clip [0025]. 
Claims 14-15: Chambers discloses the entire accessory to be in the form of a rubber [0013] band (see Fig 3) and this band has a left side that holds the left mask fastener (404) and the right side of the band holds the right mask fastener (406) and the left mask fastener and right mask fasteners are both beads (see Figs 3-4) and rubber is an "elasticated" material. 
Claims 16-17: Chambers discloses the fastener means to be able to adjust from a stored position to an in-use position and when stowing the mask, the fasteners are stowed atop the hair accessory (see Figs 3-4). 
Claims 1-7 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higbie (US 20210315294).
Claim 1: Higbie discloses a device (see Fig 2) for holding a face mask (12) on a head of a wearer, the mask including a mask body and a left strap and right strap (20), the device comprising: a hair accessory (14, see Fig 2) configured to fasten to at least a portion of hair on a head of the wearer (see Fig 1); and at least one mask fastener (32) means attached to the hair accessory and the mask fastener means (32) is configured to selectively attach the left strap and right strap thereto and stabilize the device relative to the head of the wearer (see Figs 1-2). 
Claims 2-3: Higbie discloses the hair accessory including a left side (bottom of Figure 2) and a right side (top of Figure 2) and the hair accessory (14) is a hair clip (see Figs 1-3). 
Claims 4-7: the at least one mask fastener means (32) includes at least two mask fasteners (32, see Fig 2) with a left mask fastener attached about the left side of the hair accessory and a right mask fastener attached about the right side of the hair accessory (see Figs 1-3). The left mask strap secures to the left mask fastener (see Fig 2) and the right mask strap secures to the right mask fastener (see Figs 1-3). 
Claims 12-13: Higbie discloses a device (see Fig 2) for holding a face mask (12) on a head of a wearer, the mask including a mask body and a left strap and right strap (20), the device comprising: a hair accessory in the form of a hair clip (14, see Fig 2) configured to fasten to at least a portion of hair on a head of the wearer (see Fig 1); and at least one mask fastener (32) means attached to the hair accessory and the mask fastener means (32) is configured to selectively attach the left strap and right strap thereto and stabilize the device relative to the head of the wearer (see Figs 1-2). The at least one mask fastener means (32) includes at least two mask fasteners (32, see Fig 2) with a left mask fastener attached about the left side of the hair accessory and a right mask fastener attached about the right side of the hair accessory (see Figs 1-3). The left mask strap secures to the left mask fastener (see Fig 2) and the right mask strap secures to the right mask fastener (see Figs 1-3). 
Claims 1-8 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US 20210401081)
Claim 1: White discloses a device (10) for holding a face mask (70, see Fig 5) including a mask body (70) and a left strap (74) and a right strap (74), the device comprising: a hair accessory (12) configured to fasten to at least a portion of hair on a head of the wearer (see Figs 5 & 7-8) and at least one mask fastener (40 & 50) means attached to the hair accessory, the at least one mask fastener is configured to selectively attach the left and right strap of the face make thereto (see Figs 5-8). 
Claim 2: White discloses the hair accessory including a left side and a right side (see Figs 3-4). 
Claim 3: White discloses the device to restrain hair, so it constitutes a "hair clip" because it is preventing hair from escaping from it when attached to a mask (see Figs 5-8). 
Claims 4-7: White discloses the mask fastener to include two mask fasteners; a left mask fastener (40, Figs 3-4) on the left side of the accessory and a right mask fastener (50, see Figs 3-4) on the right side of the accessory. The left strap of the face mask attaches to the left mask fastener (see Figs 5-8) and the right strap of the face mask attaches to the right mask fastener (see Figs 3-8). 
Claim 8: White discloses the left mask fastener including a left band (segments between 40 and 44 and between 40 and 42) and a left bead (40, see Fig 4) attached about a mid-section of the left band and the left strap is attached to the left bead (see Figs 3-4). The right mask fastener includes a right band (segments between 54 and 50 and between 52 and 50) and a right bead (50, see Figs 3-4) attached about a mid-section of the right band and the right strap is attached to the right bead (see Figs 2-4). 
Claim 12: White discloses a device (10) for holding a face mask (70, see Fig 5) including a mask body (70) and a left strap (74) and a right strap (74), the device comprising: a hair accessory (12) configured to fasten to at least a portion of hair on a head of the wearer (see Figs 5 & 7-8) and at least one mask fastener (40 & 50) means attached to the hair accessory, the at least one mask fastener is configured to selectively attach the left and right strap of the face make thereto (see Figs 5-8). The mask fastener to include two mask fasteners; a left mask fastener (40, Figs 3-4) on the left side of the accessory and a right mask fastener (50, see Figs 3-4) on the right side of the accessory. The left strap of the face mask attaches to the left mask fastener (see Figs 5-8) and the right strap of the face mask attaches to the right mask fastener (see Figs 3-8). 
Claim 13: White discloses the hair accessory including a left side and a right side (see Figs 3-4). 
Claim 14: White discloses the left mask fastener including a left band (segments between 40 and 44 and between 40 and 42) and a left bead (40, see Fig 4) attached about a mid-section of the left band and the left strap is attached to the left bead (see Figs 3-4). The right mask fastener includes a right band (segments between 54 and 50 and between 52 and 50) and a right bead (50, see Figs 3-4) attached about a mid-section of the right band and the right strap is attached to the right bead (see Figs 2-4). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20210401081) in view of Chambers (US 20220039523).
Claims 9 and 15: White discloses the hair clip to be made of plastic [0023] or any other material [0023]. White discloses the invention essentially as claimed except for the material being elasticated. Chambers, however, teaches that plastic and rubber [0013] are known equivalent materials used for manufacturing hair ties or ornaments. Therefore, it would have been obvious to one possessing ordinary skill int eh art at the time of filing to modify the clip of White to be manufactured of rubber in view of Chambers, since Chambers teaches this to be a known equivalent material and White states the hair clip can be made of any material. 
Claims 10-11 and 16-17: modified White discloses the invention of claims 9 and 15 and White further discloses the fastener means to be stowed atop of the hair accessory in all positions (see Figs 2-4) so the fasteners will be stowed atop the hair accessory in all use and non-use positions thereby meeting the claim limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER GILL whose telephone number is (571)270-1797. The examiner can normally be reached Mon-Thurs 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER GILL/EXAMINER, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772